                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


EDWARD LOUIS ESPOSITO,

                       Plaintiff,

               v.                                             Case No. 19-C-1875

RN JULIE and
CO MANN,

                       Defendants.


                                             ORDER


       Plaintiff Edward Louis Esposito filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging

that his civil rights were violated. Presently before the court is Plaintiff’s motion to supplement

his complaint. Plaintiff’s motion fails to comply with the local rule governing amendment of

pleadings. Civil L.R. 15(b) states:

       A motion to amend a pleading must state specifically what changes are sought by
       the proposed amendments. The proposed amended pleadings must be filed as an
       attachment to the motion to amend.

Plaintiff has failed to file a proposed amended complaint attached to his motion and instead

requests that the court accept his supplemental allegations. The court will not allow Plaintiff to

supplement his complaint with piecemeal allegations because the federal rules do not require the

court and the defendants to “forever sift through [their] pages” to determine which allegations are

made against each defendant. Jennings v. Emr, 910 F.2d 1434, 1436 (7th Cir. 1990). The

complaint and the supplemental information also make it difficult for the defendants “to file a

responsive pleading and makes it difficult for the trial court to conduct orderly litigation.” Vicom,
Inc. v. Harbridge Merchant Servs., Inc., 20 F.3d 771, 775–76 (7th Cir. 1994). As a result,

Plaintiff’s motion to supplement his complaint (Dkt. No. 13) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 5th day of February, 2020.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach, District Judge
                                                  United States District Court




                                             2
